DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 and 18-32 are allowed.
The following is an examiner’s statement of reasons for allowance: the best prior art of record does not teach or fairly suggest
in claim 1:
…
selectively heating the first electrical connectors and the second electrical connectors by an electromagnetic wave provided by an electromagnetic wave generator, in order to bond the first electrical connectors with the second electrical connectors, wherein the at least one first package component and the second package component are placed in a housing connected to the electromagnetic wave generator during the selectively heating, and an electromagnetic wave absorption tank is connected to the housing for absorbing excessive portions of the electromagnetic wave, 
wherein conductive elements in the at least one first package component and the second package component larger than a critical dimension are targeted by the selective heating, and the first and second connectors are included in the conductive elements larger than the critical dimension, 2Customer No.: 31561 Docket No.: 092121-US-PA Application No.: 16/866,565 
wherein conductive elements smaller than the critical dimension as well as insulating elements in the at least one first package component and the second package component are not targeted by the selective heating.
in claim 18:
…
the electromagnetic wave generator is configured to provide an electromagnetic wave into the housing for inducing heating of the first electrical connectors and the second electrical connectors, in order to bond the first electrical connectors with the second electrical connectors; and 
an electromagnetic wave absorption tank, wherein the electromagnetic wave absorption tank is connected to the housing via an additional wave guide and configured to absorb the electromagnetic wave, wherein conductive elements in the at least one first package component and the second package component larger than a critical dimension are targeted by the inductive heating, and the first and second connectors are included in the conductive elements larger than the critical dimension, and 
wherein conductive elements smaller than the critical dimension as well as4Customer No.: 31561 Docket No.: 092121-US-PAApplication No.: 16/866,565insulating elements in the at least one first package component and the second package component are not targeted by the inductive heating.
in claim 27:
…
non-selectively heating the first and second package components, such that the first dielectric layer is bonded with the second dielectric layer,
and selectively heating conductive elements in the first and second package components larger than a critical dimension an electromagnetic wave provided by an electromagnetic wave generator, wherein the first and second electrical connectors are included in the conductive elements larger than the critical dimension, the first electrical connectors are bonded with the second electrical connectors as a result of the selective heating, conductive elements smaller than the critical dimension as well as insulating elements in the first and second package components are not targeted by the selective heating, the first and second package components are placed in a housing connected to the electromagnetic wave generator during the selectively heating, and 
an electromagnetic wave absorption tank is 6Customer No.: 31561Docket No.: 092121-US-PAApplication No.: 16/866,565connected to the housing for absorbing excessive portions of the electromagnetic wave.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826